--------------------------------------------------------------------------------

Exhibit 10.1
 
Investment Contract


Party A: People's Government of Linfang Township of Liancheng County
Legal Representative (signature): JIANG, Shigen
Party B: Yidong (Hongkong) Group Ningbo Yiji Supply Chain Management Co., Ltd.
Legal Representative (signature): XU, Bizhen


 
In accordance with Contract Law of the People's Republic of China and other laws
and regulations, and in the principles of mutual benefit, equal cooperation as
well as common development, the following contract concerning the issue of Party
B's investment in the construction of advanced agricultural production base in
Modern Agricultural Demonstration Garden of Liancheng County has been concluded
through fully consultation between Party A and Party B for mutual compliance.
 
Article 1   Basic Situation of This Project
 
Party B shall first invest in the construction of an advanced agricultural
production base with an area of 1000 mus in Party A’s 10000-mu Modern
Agricultural Demonstration Garden of Linfang Township of Liancheng County. All
the 10000-mu farmland in the base shall be equipped with the spraying system,
among which 100-mu farmland shall be provided with high-standard blanket
steel-framed plastic tents with an investment of over RMB 50,000 for each mu,
200-mu farmland with ordinary blanket steel-framed plastic tents with an
investment of over RMB 30,000 for each mu. Besides, another 3-mu farmland shall
be used for preserving and processing vegetables near the field. The gross
investment for this project to be completed in three years shall be RMB
18,000,000, with RMB 13,000,000 in fixed assets. The project deals with
producing and selling bulb lettuce, tomatoes and other seasonal vegetables. All
the above land is within the administrative district where Party A is located.
(Refer to "Land Four" and "Detailed Plan" in the Appendixes)
 
Article 2   Schedule of Project Investment
 
Within ten days from the effective date of this Contract, Party B shall
incorporate "Longyan Yiji Ecological Agriculture Technology Development Co.,
Ltd." in Linfang Township of Liancheng County, obtain the corporate business
license, conduct autonomous operation and business accounting independently as
well as assume full responsibility for its profits and losses.
 
After this Contract is signed, Party A shall coordinate with the village
committee of the project land in implementing the transfer of the above land,
with a blanket of 30-mu land be transferred before Aug.10, 2010; and the rest
blanket of 970-mu land be transferred Dec.30, 2010.
 
Both Party A and Party B agree that the second-period and the third-period
investments and relative retailed plan shall be decided through consultation
between both Parties based on the benefits and actual situation of the first
phase of the project.
 
Article 3   Contract Period
 
The contract period is eighteen years, i.e. from August 30th 2010 to August 30th
2028.
 
When the contract expires, Party B shall have the priority to extend the
contract on an equal footing in case it has the intention to do so.
 
 
1

--------------------------------------------------------------------------------

 
 
Article 4   Rights and Obligations of Party A and Party B
 
Ⅰ. Rights and obligations of Party A
 
1. Party A shall take responsibility for assisting Party B in applying for
approval document, registration formalities of tax and related licenses for this
project with the costs borne by Party B.
 
2. Party A shall treat this project as a project attracting foreign investments
and funds, and assign staff to assist Party B in handling the formalities needed
for applying for and constructing the project, with Party B assuming the
responsibilities of providing required documents and bearing incurred expenses.
 
3. Party A shall actively cooperate with Party B in applying for being an
agricultural leading enterprise at the municipal and provincial levels; and
conducting CIQ identification; applying for being identified as non-polluted,
green and organic agriculture base producing non-polluted, green and organic
agricultural products.
 
4. Party A shall be responsible for coordinating with the village committee of
the project land in transferring the land to Party B and conducting relative
formalities.
 
5. Party A shall guarantee the lawful rights and interests of Party B, provide
sound investment environment and services, supply convenient conditions to Party
B in the project construction and coordinate in tackling all involved civil
disputes and other related problems arising from or in connection with the
construction and production of this project.
 
6. Party A shall assist Party B in conducting tax reduction or exemption
formalities for agricultural plantation and the trade of agriculture sideline
products at local taxation department.
 
Ⅱ. Rights and obligations of Party B
 
1. Party B shall have the right to enjoy relevant agriculturally preferential
policies of the state, Fujian Province, Longyan City and Liancheng County, and
to enjoy Liancheng County’s preferential policy towards Modern Agricultural
Demonstration Garden. (See Conference Memorandums and Other Relevant Documents
of Work Leading Group of Modern Agricultural Demonstration Garden of Liancheng
County)
 
2. The project constructed by Party B must comply with relevant state industrial
policies and environmental protection requirements, and be invested within the
time limit agreed in this contract.
 
3. Party B shall handle the Business License, Tax Registration and other license
formalities in accordance with relevant regulations, and shall insure legally
operating the project and safe production.
 
4. Party B can design, plan and equip the land with plastic tents at its sole
discretion with the plan view and working drawing of the project submitted to
the office of work leading group of Modern Agricultural Demonstration Garden of
Liancheng County and people's government of Linfang Township before the
commencement of the project. In the event the above mentioned departments do not
put forward any objection within 15 working days after having received Party B's
planning and design program, Party B shall be entitled to organize the
construction on its own.
 
5. Party B shall be responsible for the construction of production facilities of
the project land and other facilities for private use with the waste drainage
meeting the national environmental protection emission standards.
 
6. Party B shall make efforts to popularize the business model of "the company
assisting the cooperative (peasants)" to create job opportunities for peasants
(especially those involved in the land-transferring) in the neighborhood.
 
7. Party B shall actively grow non-polluted, green and organic products; apply
for being the agricultural leading enterprise at the municipal and provincial
level; and apply for being identified as an agricultural production base
producing non-polluted, green and organic vegetables.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 5  Amendment, Modification and Termination of This Contract
 
1. Any amendment to this Contract and its appendixes shall not come into force
until a written contract is signed by both parties.
 
2. In the event that the contract can't be executed due to force majeure, both
parties shall have the right to terminate the contract.
 
3. If the contract can't be executed on its original basis due to policy
readjustment, both parties shall have the right to consult for modification or
termination of the contract.
 
Article 6   Resolution of Disputes
 
Any dispute arising out of implementing the contract shall be settled through
friendly negotiation. In case no agreement can be reached, the dispute shall be
submitted to Xiamen Arbitration Commission to arbitration.
 
Article 7   The Effectiveness of the Contract and Others
 
1. This Contract shall come into force upon signature.
 
2. During the valid period of this contract, Party B shall not withdraw its
investments without good cause, or it will be deemed as automatically abandoning
all the fixed assets it has invested.
 
3. Any issues not covered by this Contract shall be dealt with by a
complementary contract to be signed by both parties through consultation, which
shall the same legal effect as this contract.
 
4. The Contract is made in six copies, with Party A, Party B, the office of work
leading group of Modern Agricultural Demonstration Garden of Liancheng County
and other relative departments holding one copy respectively.
 
5. Appendixes: (1) Detailed Plan and Diagram of Project Land
 
(2) Conference Memorandums and Other Relevant Documents of Modern Agricultural
Demonstration Garden of the Work Leading Group of Liancheng County




Party A (stamp): People's Government of Linfang Township of Liancheng County
Legal representative (signature):  JIANG, Shigen,


Party B (stamp): Yidong (Hongkong) Group Ningbo Yiji Supply Chain Management
Co., Ltd.
Legal Representative (signature): XU, Bizhen


Authentication unit: Work Leading Group of Modern Agricultural Demonstration
Garden of Liancheng County (stamp)


Contracting Place: Linfang Township                                           
           Date of contract: August 17th, 2010
 
 
 
3

--------------------------------------------------------------------------------